Citation Nr: 9903919	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Competency of the veteran to handle the disbursement of 
funds.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

The veteran served on active military duty from July 1942 to 
April 1946.  

In his substantive appeal which was received at the regional 
office (RO) in September 1998, the veteran expressed his 
desire to appear at a personal hearing at the RO before a 
member of the Board of Veterans' Appeals (Board).  A complete 
and thorough review of the claims folder indicates, however, 
that a hearing at the RO before a member of the Board has not 
been scheduled.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West Supp. 1998); 38 C.F.R. § 20.700(a) (1998).  
Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

Following the hearing, the case should be returned to the 
Board.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


